DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 2 is objected to because of the following informalities:  “wherein the fins are arranged to define openings that extend in the first direction are configured” in ll. 2-3 should be rewritten to be -- wherein the fins are arranged to define openings that extend in the first direction and are configured --, and will be interpreted accordingly.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “each tube of the second plurality of tubes is disposed within one of the central the central openings and in contact one of the braided pairs” in ll. 2-3 should be rewritten to be -- each tube of the second plurality of tubes is disposed within one of the central openings and in contact one of the braided pairs--, and will be interpreted accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 14-15, the limitation “disposed about the plurality of tubes” is indefinite, in context, since it cannot be discerned what is the spatial relationship between the air scoop and the plurality of tubes. Does the air scoop extend between or contact the plurality of tubes or is the air scoop adjacent the plurality of tubes? For Examination purposes and in accordance with the specification and drawings, “disposed about the plurality of tubes” will be interpreted as – disposed adjacent the plurality of tubes --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juslenius et al. (US PG Pub. 20020053422) hereinafter referred to as Juslenius.
Regarding Claim 1, Juslenius discloses a heat exchanger (shown in figure 9) comprising: 
first (43) and second header (44) tanks: and 
a plurality of tubes (31a, 31b) arranged in braided pairs that extend in and are configured to direct a fluid between the first and second header tanks in a first direction (shown in figure 9), 
each of the plurality of tubes having opposing ends that are respectively secured to the first and second header tanks (43 and 44) via elbows such that the plurality of tubes are offset from the first and second header tanks (shown in figure 9, being the lowermost braided tube pairs).
Regarding Claim 2, Juslenius further discloses cooling fins (32, see ¶ [27]) that extend between adjacent braided pairs (shown in figure 9), wherein the fins are arranged to define openings that extend in the first direction are configured to channel air between the adjacent braided pairs (shown in figure 9, wherein the heat transfer elements (32) define openings between the adjacent braided tube pairs).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “configured to channel air between the adjacent braided pairs”, does not differentiate the claimed apparatus from a prior art apparatus satisfying 
Regarding Claim 3, Juslenius further discloses cooling fins (32) that extend between adjacent braided pairs (shown in figures 9 and 10), wherein the fins are arranged to define openings that extend in a second direction that is substantially perpendicular to the first direction and are configured to channel air between the adjacent braided pairs in the second direction (shown in figures 9 and 10, wherein the heat transfer elements (32) extending in a horizontal manner, as shown in figure 10,  create passages for working fluid to travel in the vertical direction).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “configured to channel air between the adjacent braided pairs in the second direction”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 4, Juslenius further discloses each of the braided pairs define a central opening (shown in figure 2, being the space between the tubes comprising a respective braided tube pair), and wherein cooling fins are disposed within the central openings (shown in figure 2, wherein the heat transfer elements (32) are situated between the tubes).
Regarding Claim 7, Juslenius further discloses each of the elbows is bent downward at a substantially perpendicular angle relative to the plurality of tubes (as shown in figure 9, wherein the lowermost braided tube pairs are bent substantially downward).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Juslenius et al. (US PG Pub. 20020053422) as applied in Claims 1-4 and 7 above and in view of Abramo (USP 4523637) hereinafter referred to as Abramo.
Regarding Claim 6, Juslenius fails to disclose each of the braided pairs define a central opening and further comprising a second plurality of tubes that are each configured to direct a second fluid in a second direction that is opposite to the first direction, wherein each tube of the second plurality of tubes is disposed within one of the central the central openings and in contact one of the braided pairs.
Abramo, also drawn to a heat exchanger, teaches pairs (shown in figures 1 and 3, wherein multiple tubes (2) are wrapped around the central tube (1)) of tubes define a central opening (the opening creates the space of the central tube (1), as shown in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the braided pairs of tubes in Juslenius with a central tube for a second fluid, as taught by Abramo, the motivation being to further cool the working fluid in the braided pair of Juslenius through conduction, reaching a previously unattained cooling level for the heat generating components.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “configured to direct a second fluid in a second direction that is opposite to the first direction”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Further, the tube configuration of Abramo is capable of passing working fluid in either direction and therefore capable of having fluid flow in a direction opposite the first direction. Please see Section 2114 of the MPEP entitled Functional Language. 

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Juslenius et al. (US PG Pub. 20020053422).
Regarding Claim 8, Juslenius discloses a heat exchanging system (shown in figure 9) comprising: 
first (43) and second header (44) tanks: and 
a plurality of tubes (31a, 31b) that extend in and are configured to direct a fluid between the first and second header tanks in a first direction (shown in figure 9), 
each of the plurality of tubes having opposing ends that are respectively secured to the first and second header tanks (43 and 44) at an angle such that central portions of each of the plurality of tubes are offset from the first and second header tanks (shown in figure 9, being the lowermost braided tube pairs). Although Juslenius teaches fins on the outside of the braided tube pairs in the embodiment of figure 9, Juslenius fails to disclose a plurality of cooling fins extending between adjacent central portions of the plurality of tubes and the fins arranged to define a plurality of openings that extend in the first direction. 
However, in the embodiment of figure 21, Juslenius teaches a plurality of cooling fins (shown in figure 21, being situated on the interior of tubes (30a and 30b)) extending between adjacent central portions of the plurality of tubes (shown in figure 21, wherein the fins on the interior of the tubes (30a and 30b) extend away from the center of the tubes towards the adjacent tubes) and the fins arranged to define a plurality of openings that extend in the first direction (shown in figure 21, wherein the fluid travels through the tubes and correspondingly through the paths formed by the heat transfer elements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger tubes of Juslenius in the embodiment of figure 9 with the nested heat exchangers of the embodiment shown 
Regarding Claim 9, Juslenius further discloses the plurality of tubes is arranged in braided pairs (shown in figure 9).
Regarding Claim 10, Juslenius further discloses each of the braided pairs define a central opening (shown in figure 2, wherein the central opening of the braided pairs contains the heat transfer elements (32)).
Regarding Claim 11, Juslenius further discloses a second plurality of cooling fins (32) is disposed within the central openings (shown in figure 2).
Regarding Claim 12, Juslenius further discloses the second plurality of cooling fins (32) define a second plurality of openings that extend in the first direction (shown in figure 9, wherein the working fluid travels along the respective tube in the paths defined by the heat transfer elements (32)).
Regarding Claim 13, Juslenius further discloses the opposing ends of each tube are respectively secured to the first and second header tanks at a substantially perpendicular angle (shown in figure 9).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Juslenius et al. (US PG Pub. 20020053422) as applied in Claims 8-13 above and in further view of Yu-Lin (US PG Pub. 20050266790) hereinafter referred to as Yu-Lin.
Regarding Claim 14, although Juslenius discloses a duct configured to direct air into the openings for cooling purposes, Juslenius fails to disclose an air scoop disposed about the plurality of tubes.
A duct, forming an air scoop, covers the mainboard and is attached on chassis” for delivering air to a heat exchanger”) disposed about the heat exchanger (shown in figure 3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the duct of Juslenius with an air scoop for supplying air to the heat exchanger, as taught by Yu-Lin, the motivation being to reduce noise created by adding airflow to the duct for cooling purposes.         

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Juslenius et al. (US PG Pub. 20020053422) in further view of Yu-Lin (US PG Pub. 20050266790).
Regarding Claim 15, Juslenius discloses a heat changing system comprising: first (43) and second header (44) tanks; 
a plurality of tubes (31a, 31b) configured to direct a fluid between the first and second header tanks in a first direction (shown in figure 9), each tube having opposing ends that are respectively secured to the first and second header tanks via elbows (shown in figure 9) such that each tube is offset from the first and second header tanks (shown in figure 9); and 
a duct (50) disposed about the plurality of tubes (shown in figure 9) and configured to direct air between adjacent tubes in a second direction that is substantially parallel and opposite to the first direction (shown in figure 12, wherein the direction of fluid within the braided tube pairs is opposite and parallel to the direction of fluid flowing 
Yu-Lin, also drawn to a heat exchanger for cooling electronics with a duct, teaches an air scoop (shown in figure 3, “A duct, forming an air scoop, covers the mainboard and is attached on chassis” for delivering air to a heat exchanger”) disposed about the heat exchanger (shown in figure 3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the duct of Juslenius with an air scoop for supplying air to the heat exchanger, as taught by Yu-Lin, the motivation being to reduce noise created by adding airflow to the duct for cooling purposes.         
Regarding Claim 16, Juslenius further discloses a plurality of cooling fins (32, see ¶ [27]) extending between adjacent tubes of the plurality of tubes (shown in figure 9), the cooling fins arranged to define a plurality of openings that are configured to direct air between adjacent tubes in the second direction (shown in figure 9, wherein the heat transfer elements (32) define openings between the adjacent braided tube pairs).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “configured to direct air between adjacent tubes in the second direction”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 17, Juslenius further discloses the plurality of tubes is arranged in braided pairs (shown in figure 9).
Regarding Claim 18, Juslenius further discloses each of the braided pairs define a central opening (shown in figure 2, being the space between the tubes comprising a respective braided tube pair), and wherein a plurality of cooling fins is disposed within the central openings (shown in figure 2, wherein the heat transfer elements (32) are situated between the tubes).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Juslenius et al. (US PG Pub. 20020053422) in further view of Yu-Lin (US PG Pub. 20050266790) as applied in Claims 15-18 above and in view of Abramo (USP 4523637) hereinafter referred to as Abramo.
Regarding Claim 19, Juslenius fails to disclose each of the braided pairs define a central opening and further comprising a second plurality of tubes that are each configured to direct a second fluid in a second direction that is opposite to the first direction, wherein each tube of the second plurality of tubes is disposed within one of the central the central openings and in contact one of the braided pairs.
Abramo, also drawn to a heat exchanger, teaches pairs (shown in figures 1 and 3, wherein multiple tubes (2) are wrapped around the central tube (1)) of tubes define a central opening (the opening creates the space of the central tube (1), as shown in figure 3) and further comprising a second tube (1) that is configured to direct a second fluid (refrigerating fluid, found within the central tube (1), see col. 1 ll. 12-15) in a second direction that is opposite to the first direction (see intended use analysis below), wherein each second tube is disposed within one of the central openings and in contact one of the tube pairs (shown in figures 1-3, wherein the tubes (2) are contacting the central 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the braided pairs of tubes in Juslenius with a central tube for a second fluid, as taught by Abramo, the motivation being to further cool the working fluid in the braided pair of Juslenius through conduction, reaching a previously unattained cooling level for the heat generating components.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “configured to direct a second fluid in a second direction that is opposite to the first direction”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Further, the tube configuration of Abramo is capable of passing working fluid in either direction and therefore capable of having fluid flow in a direction opposite the first direction. Please see Section 2114 of the MPEP entitled Functional Language. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763